 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is entered into this 18th day of May,
2018, by and among Grass Roots Investors, LLC, a Delaware limited liability
company (“Lender”) and Players Network, Inc., a Nevada corporation (“Borrower”).
Lender, and Borrower are sometimes referred to herein collectively as the
“Parties,” and individually as a “Party.”

 

RECITALS

 

A. Borrower is a Nevada corporation that is engaged directly and through its
subsidiary, Green Leaf Holdings, LLC, a Nevada limited liability company
(“GLFH”), in the cultivation and production of cannabis and cannabis related
products (the “Business”).

 

B. Borrower has requested that Lender lend Borrower the principal sum of One
Million One Hundred Thousand and No/100 Dollars ($1,100,000.00) (the “Loan”) for
use by Borrower in connection with its direct or indirect (through a newly
formed wholly owned Michigan limited liability company subsidiary (the “Michigan
Subsidiary”)) acquisition (indirectly) of business operations currently operated
on property in Monterey California (the “Property”) and/or for other working
capital needs.

 

C. Lender is willing to make the Loan on the terms and subject to the conditions
specified in this Agreement.

 

ACCORDINGLY, for adequate consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Recitals. The recitals to this agreement are an integral to the terms hereof
and are hereby into and made part of this Agreement.

 

2. Loan and Deliverables. Concurrent with the execution hereof:

 

A.Lender has advanced to Borrower the sum of One Million One Hundred Thousand
and No/100 Dollars ($1,100,000.00) in cash by wire transfer to the account
listed on Exhibit A to this Agreement.

 

B. Borrower has executed and delivered:

 

i.the original of the secured Convertible Promissory Note a copy of which is
attached hereto as Exhibit D (the “Note”).

 

ii.the Membership Interest Pledge Agreement attached hereto as Exhibit E
together with the Assignments of Membership Interest contemplated thereby (the
“Pledge Agreement”).

 

C.Borrower certifies that:

 

i.all representations and warranties of Borrower set forth herein are true and
correct;

 

ii.all covenants and undertaking required to be performed or complied with have
been performed or complied with; (iii) attached as Exhibit B to this Agreement
are true, correct and complete copies of: (a) the formation documents of
Borrower and GLFH, which formation documents have not been amended from the
forms so attached; (b) a good standing certificate issued by the Secretary of
State for the State of Nevada for each of Borrower and GLFH dated no earlier
than 30 days prior to the date hereof; (c) the resolutions of Borrower
authorizing execution and delivery of this Agreement and all documents and
instruments to be executed and delivered in connection herewith, and such
resolutions are in full force and effect, duly adopted, have not been amended,
modified or revoked, and constitute all resolutions adopted with respect to this
Agreement and the documents executed in connection herewith;

 

Exhibit E to Confidential Memorandum

Form of Security Agreement

 

 

 

 

iii.attached as Exhibit C is the title, name and signature of each Person
authorized to sign this Agreement, the Pledge Agreement and all other documents
and instruments to be executed by Borrower in connection herewith and therewith
(collectively, the “Loan Documents”); and

 

iv.no event has occurred that has or would have (with the giving or notice, the
lapse of time or both) a material adverse effect on the Borrower or its
operations, business, properties (including the Property), condition (financial
or otherwise) or prospects.

 

3. Principal, Interest and Payments. The principal balance of the Loan, interest
due in respect thereof and all payments shall be due in accordance with the
terms of the Note.

 

4. Representations and Warranties. Borrower represents and warrants to Lender as
follows on the date hereof and on each day during which the all or any portion
of the Loan remains outstanding:

 

A. Organization and Standing. Borrower is a corporation duly organized and
validly existing and in good standing under the laws of the State of Nevada.
GLFH is a limited liability company duly organized and validly existing and in
good standing under the laws of the State of Nevada. Borrower, GLFH and each
other subsidiary of Borrower each: (i) has the power to own and lease and/or
sell its properties and to carry on its business as now being conducted and as
proposed to be conducted; and (ii) has no assets or business operations, the
character or location of which would require such entity to qualify to do
business as a foreign entity in any jurisdiction.

 

B. Consents. Borrower has full power and authority to execute and deliver this
Agreement and all other Loan Documents and to consummate the transactions
contemplated hereunder. No consents, authorizations or approvals of any kind of
any governmental authority or other third party are required in connection with
the execution or performance of this Agreement or any other Loan Document by
Borrower.

 

C. No Conflict. The consummation of the transactions contemplated hereunder and
the execution, delivery and performance of this Agreement, the Loan Documents
and all documents and/or instruments contemplated hereby or thereby by Borrower
do not and will not: (i) conflict with, breach or violate: (x) any of the
provisions of the organizational documents or Borrower or GLFH, or (y) any
applicable law, judgment, decree, order, injunction, or ruling of any court or
governmental authority applicable to a Borrower or GLFH, and/or (b) result in
any breach of, or constitute a default under, any agreement or instrument to
which Borrower and/or GLFH is a party or by which such entity is, or such
entity’s assets are, bound. The execution and performance of this Agreement and
all other Loan Documents by Borrower has been duly authorized by all necessary
actions, and this Agreement and each Loan Document has been duly executed and
delivered (where applicable) by Borrower. This Agreement and each other Loan
Document is valid and binding upon Borrower and legally enforceable against
Borrower in accordance with its terms. The execution and performance of this
Agreement and each other Loan Document by Borrower will not: (x) give to any
other person or entity any rights, including rights of termination, cancellation
or acceleration, in or with respect to any agreement, contract or commitment
referred to in this paragraph, or to any of the properties of any Borrower or
GLFH, or (y) otherwise require any consent or approval of any person or entity.

 

D. Actions and Proceedings. No action, proceeding or governmental inquiry or
investigation is pending or threatened: (i) against Borrower, GLFH and/or any
their respective officers, directors, or employees (in their capacity as such);
or (ii) against any assets of Borrower or GLFH before any court, arbitration
board or tribunal or administrative or other governmental agency, nor is there
is any basis for the foregoing.

 

E. Ownership of Assets. Borrower owns 85.4% of the issued and outstanding
membership interests in GLFH free and clear of all liens, claims, charges,
security interests, pledges, taxes, assessments, fees and other encumbrances of
any kind or nature (each a “Lien”), other than the Liens granted in favor of the
Lender. GLFH owns no equity interests of any kind or nature in any entity. With
the exception of GLFH and the Michigan Subsidiary, Borrower does not conduct the
business directly or indirectly (whether through any other entity or otherwise).

 

 

 

 

F. Assets of Borrower and its Subsidiaries. Borrower and each of its
subsidiaries (including GLFH) each owns and has good, valid and marketable title
to, or (as the case may be) has a valid leasehold or licensee interest in, all
of its assets free and clear of all Liens other than the security interests
granted to Lender in connection herewith.

 

G. Environmental Matters.

 

i. Neither Borrower nor any of its subsidiaries (including GLFH), or any real
property owned, leased or used by Borrower or any of its subsidiaries is subject
to any judicial or administrative proceeding or claim addressing a violation of,
or liability under, any environmental law, regulation, ordinance, order or
directive (whether federal, state or local, each, an “Environmental Law”))
applicable to such property and neither Borrower nor any of its subsidiaries
(including GLFH) has received any notice, request for information, citation,
summons, judgment, order, letter, or other documents, and no complaint has been
filed and served, no penalty has been assessed, and no investigation or review
is pending against such person or has been threatened by any governmental entity
alleging any violation of any Environmental Law, and there are no facts,
conditions or circumstances, which would reasonably be expected to result in the
any liability pursuant to any Environmental Law.

 

ii. There has not been a violation of any Environmental Law at or affecting any
real property owned or held for use by Borrower or any of its subsidiaries
(including GLFH). Without limiting the generality of the foregoing, there has
been no spill, emission, leaking, deposit, discharge, dispersal, or other
release of any hazardous material into the environment or affecting any such
real property, nor has there been any treatment, storage or disposal of a
hazardous waste of any kind at such real property.

 

H. Taxes. Borrower and each of its subsidiaries (including GLFH) have each filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which such entity is subject and
each has paid all taxes (including all applicable real and personal property
taxes) and other governmental assessments and charges that are due and owing by
it (other than taxes that are properly being contested by applicable legal
means). There are no unpaid taxes claimed to be due by the taxing authority of
any jurisdiction, and there is no basis for any such claim. Neither Borrower nor
any of its subsidiaries (including GLFH) has executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, state or local tax. No tax return of any such entity is
presently being audited by any taxing authority.

 

I. Full Disclosure. Neither this Agreement nor any document or instrument made
or delivered in connection herewith (including any Loan Document) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading, in view of the
circumstances in which they were made.

 

5. Additional Borrower Covenants. From and after the date hereof, Borrower
shall:

 

A. inform Lender immediately should any third party Lien be threatened or made
on any of its assets or the assets of GLFH or should any proceeding threaten its
assets or the asset of GLFH.

 

 

 

 

B. keep its assets and the assets of its subsidiaries (including GLFH) insured
at all times in a manner as customary for similarly situated companies. In
addition, Borrower shall obtain and maintain such other insurance on it and/or
its subsidiaries (including GLFH) as may be reasonably requested by Lender from
time to time. Without limiting the generality of the foregoing, Borrower will
cause all buildings, improvements, other insurable parts of any and all of the
real property owned or held for use by it and/or GLFH and other income from any
such real property to be insured against loss or damage by fire, by hazards
included within extended coverage and by other risks that Lender from time to
time may require, in amounts, with insurers and with deductibles that are
acceptable to Lender, and Borrower shall cause all premiums on the insurance to
be paid when due. Each policy evidencing insurance required by this paragraph
shall provide: (w) that loss shall be payable to Lender as its interest shall
appear at the time of the loss, (x) a lender loss payee endorsement; (y) shall
be in form and substance and with deductibles acceptable to Lender; and (z)
shall be delivered to Lender. Each policy shall provide that the insurer shall
give Lender at least thirty (30) days’ prior written notice of any cancellation
of or any material change in the insurance. Each renewal of each policy shall be
delivered to Lender at least thirty (30) days before the expiration date of the
policy. Upon any transfer of property in satisfaction of the amounts due and
payable hereunder, all rights, title and interest of Borrower in and to any
insurance policies then in force, including the right to any premium refund,
shall vest in the purchaser or grantee. If there shall occur any destruction of
or damage to any property of Borrower and/or GLFH, Borrower shall give immediate
notice to Lender, and Lender shall have the right to make proof of the loss or
damage, if Borrower does not promptly do so. Upon the occurrence of an Event of
Default, Lender is authorized to settle, adjust or compromise any claims for
loss or damage under any insurance policy. Except as otherwise provided by this
Agreement, Borrower shall immediately endorse and deliver to Lender all proceeds
of any policy.

 

C. pay, or cause to be paid, before they become delinquent, all taxes,
assessments, and other similar charges levied upon it or any of its subsidiaries
(including GLFH) or with respect to any of the property or assets of such entity
and will promptly deliver to Lender satisfactory evidence of payment of them.
Upon the occurrence of an Event of Default, pay to Lender periodically, on each
date that Lender shall designate, an amount equal to: (i) the amount that Lender
from time to time estimates will be sufficient to permit Lender to pay each
annual tax, assessment and any other similar charge levied upon or with respect
to the assets of Borrower and/or any of its subsidiaries (including GLFH), at
least thirty (30) days before it is due and payable, divided by: (ii) the number
of payments by Borrower that will occur between: (a) the date of Lender’s
request, the date of any new estimate by Lender of the amount of the annual tax,
assessment or other charge or the date when Lender last paid the tax, assessment
or other charge on behalf of Borrower (whichever date is applicable); and (b)
the thirtieth (30th) day before the tax, assessment or other charge will be due
and payable. Upon written demand by Lender, pay to Lender any additional sums
that are necessary to make up any deficiency in the amount necessary to enable
Lender to pay fully those taxes, assessments and other similar charges when due.
All sums that Borrower pays to Lender under this paragraph may be commingled
with the general funds of Lender, and no interest shall be payable to Borrower
with respect to them. If an Event of Default occurs, then Lender may apply any
funds of Borrower it then holds under this paragraph against the obligations, in
any manner that Lender shall determine.

 

D. comply with all laws applicable to Borrower (including all laws relating to
the payment of taxes and protection of the environment, including all
Environmental Laws).

 

6. Events of Default. Borrower shall be in default if any of the following
happens (each an “Event of Default”): (A) an Event of Default occurs under any
other Loan Document; (B) Borrower and/or any subsidiary of Borrower (including
GLFH) fails to comply with or to perform when due or is in breach of default of
any other term, obligation, covenant, or condition contained in this Agreement,
the Note, or in any other agreement (including, without limitation, any other
Loan Document) or loan Borrower has with Lender and/or any affiliate of lender
(which for this purpose shall include any entity under common management with
Lender); (C) Borrower and/or any subsidiary of Borrower (including GLFH)
defaults under any loan, extension of credit, security agreement, purchase or
sale agreement, or any other agreement, in favor of any other creditor or person
that materially affects any of Borrower’s property or Borrower’s ability to
repay the Loan or perform Borrower’s obligations under this Agreement or any
Loan Document or any related documents; (D) any representation or statement made
or furnished to Lender by Borrower and/or any subsidiary of Borrower (including
GLFH) is false or misleading in any respect either now or at the time made or
furnished or becomes false or misleading at any time thereafter; (E) Borrower or
any of its subsidiaries (including GLFH) becomes insolvent, a receiver is
appointed for any part of such entity’s property, Borrower or any of its
subsidiaries (including GLFH)makes an assignment for the benefit of creditors,
or any proceeding is commenced either by or against Borrower under any
bankruptcy or insolvency laws; (F) if any execution levy or writ of garnishment
or attachment or other like judicial process shall be issued against or placed
upon any property of Borrower or any of its subsidiaries (including GLFH); (G) a
material adverse change occurs in the financial condition of Borrower and/or any
of its subsidiaries (whether individually or on a consolidated basis), or Lender
reasonably believes the prospect of payment or performance of the indebtedness
is impaired; (H) the dissolution of Borrower or any of its subsidiaries
(including GLFH) and/or Borrower or any of its subsidiaries (including GLFH)
otherwise ceases to conduct business or terminates its existence by sale,
dissolution, merger or otherwise; or (I) if there is any failure by Borrower to
pay when due any of its indebtedness owed to other creditors or if there is any
breach or default in the observance or performance of any term, covenant, or
condition in any document evidencing, securing or relating to such indebtedness.

 

 

 

 

7. Remedies. Upon the occurrence of an Event of Default; (i) the entire
indebtedness evidenced hereby shall become immediately due and payable; and (ii)
interest shall accrue at a rate equal to eighteen (18%) percent per annum. In
addition, Lender shall have the right to exercise any and all rights and
remedies available to it (whether at law, in equity, under all Loan Documents,
or otherwise). Borrower further promises to pay any and all costs of collecting
the amount due hereunder, including reasonable attorney fees. No delay on the
part of Lender in the exercise of any of the aforesaid rights or remedies shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy by Lender shall preclude the exercise of any other right or remedy. Any
remedy provided hereunder shall be in addition to all other remedies available
Lender (whether at law, in equity, by contract, or otherwise) and such remedies
shall be cumulative.

 

8. Limitation on Interest Rate. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement nor any Loan Document or any
transaction relating hereto, shall be construed or so operate as to require the
Borrower to pay, or be charged, interest at a greater rate than the maximum rate
allowed by the applicable law. Should any interest, or other charges, charged,
paid or payable by Borrower in connection with this Agreement, the Note, or any
other document delivered in connection herewith, result in the charging,
compensation, payment or earning of interest in excess of the maximum allowed by
applicable law, then any and all such excess shall be and the same is hereby
waived by Lender, and any and all such excess paid shall be automatically
credited against and in reduction of the principal balance of the Note.

 

9. Reporting.

 

A. Borrower shall furnish to Lender such audited and unaudited financial
statements and other financial information relating to Borrower, its
subsidiaries (including GLFH) and their respective business operations as Lender
may request from time to time. All such financial information shall be prepared
in accordance with U.S. generally accepted accounting principles, consistently
applied and shall accurately and fairly present the results of operations and
the financial condition of the applicable entity/entities at the dates and for
the period indicated.

 

B. Borrower shall deliver to Lender as soon as reasonably available, but in no
event later than seven (7) days after such items become available to Borrower
(or its applicable subsidiary) in final form: (i) copies of any engineering or
environmental reports prepared for Borrower (or its applicable subsidiary) with
respect to the Property; (ii) a copy of any notice received by Borrower (or its
applicable subsidiary) from any governmental authority with respect to an
environmental condition existing or alleged to exist or emanate from or at the
Property; and (c) from time to time, if Lender determines that obtaining
appraisals is necessary in order for Lender to comply with applicable laws,
Borrower shall or shall cause its applicable subsidiary to furnish to Lender
appraisal reports in form and substance and from appraisers reasonably
satisfactory to Lender stating the then current fair market value of the
Property.

 

C. Promptly upon receipt or filing thereof, Borrower shall deliver to Lender
copies of any reports or notices related to taxes and any other reports or
notices received by Borrower (or any of its subsidiaries) from, or filed by
Borrower (or any of its subsidiaries) with, any governmental authority
(including, without limitation, those governmental authorities responsible for
taxes).

 

D. During normal business hours, and upon reasonable advanced notice to Borrower
from Lender, Borrower shall permit Lender to examine all records, books and
papers of Borrower and its subsidiaries (including GLFH), which reflect upon its
financial condition and the income and expenses of Borrower and its
subsidiaries.

 

E. Borrower shall keep and maintain or cause to be kept and maintained at all
times at is principal offices, or such other place as Lender may approve in
writing, complete and accurate books of accounts and records adequate to reflect
the results of the operation of the Business and its other business operations.
Lender and its designated agents shall have the right to inspect and copy any of
the foregoing. Annually, Lender may conduct an audit (at Borrower’s expense), to
determine the accuracy of Borrower’s records and computations. Upon the
occurrence of and during the continuance of an Event of Default, Lender may
conduct a continuous audit at Borrower’s expense, to determine the accuracy of
Borrower’s records and computations.

 

 

 

 

10. Miscellaneous.

 

A. Notices. A notice given under this Agreement (a “Notice”) shall be: (i) in
writing; (ii) sent for the attention of the person or entity, and to the
address, email address, or fax number, specified on Exhibit F (or such other
address, fax number or Person as each Member may notify to the other in
accordance with the provisions of this Section 10(A)); and (iii) shall be
delivered personally, sent by fax, sent by email, sent by pre-paid first-class
post or recorded delivery; or (if the notice is to be served by post outside the
country from which it is sent) sent by airmail. A notice shall be deemed to be
given under this Agreement when delivered to Lender or when placed in an
envelope addressed to Lender and deposited, with postage prepaid, in a post
office or official depository under the exclusive care and custody of the United
States Postal Service or delivered through an overnight courier. The mailing
shall be by overnight courier, certified, or first class mail. To prove service,
it is sufficient to prove that the notice was transmitted by fax to the fax
number or by email to the email address of the Party or, in the case of post,
that the envelope containing the notice was properly addressed and posted. For
purposes of this Agreement, “Business Day” means a day (other than a Saturday,
Sunday or public holiday) when banks in Michigan are open for business. Any
Party may change its address by written notice to the Company.

 

B. Waiver; Amendment. Neither this Agreement nor any provisions hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

C. Interpretation. The section and other headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. Unless the context clearly indicates
otherwise, the word “including” means “including without limitation.” The use of
the masculine, feminine or neuter gender or the singular or plural form of words
will not limit any provision of this Agreement. Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

D. Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by Borrower.
Lender shall have the right to assign all or any portion of its rights or
obligation hereunder at any time, so long as the assignee signs this Agreement
and becomes a party hereto. To the extent of such assignment, the applicable
assignee shall be considered the Lender hereunder.

 

E. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

F. Indemnification.

 

i. Borrower shall indemnify and hold harmless Lender and its successors and
assigns and their respective officers, directors, equity holders, heirs,
successors, permitted assigns and agents from and against any and all loss,
claim, damage, liability or expense (including, without limitation, all
reasonable costs and expenses, including attorneys’ fees, each, a “Loss”)
incurred by any such person, and any action in respect thereof, to which any
such person may become subject, due to or arising out of a breach of any the
representation, warranty, or covenant of Borrower contained herein, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law, and in connection with any action, suit,
proceeding, demand, assessment, or judgment incident to any of the matters so
indemnified against.

 

 

 

 

ii. As between Borrower and Lender, all risk of loss associated with
non-compliance with Environmental Laws upon, within, contiguous to or otherwise
affecting any and all real property held by Borrower and/or any subsidiary of
Borrower (including GLFH), shall lie solely with Borrower. Accordingly, Borrower
shall bear all risks and costs associated with any loss (including any loss in
value attributable to hazardous materials), damage or liability therefrom,
including all costs of removal of hazardous materials or other remediation
required by Lender or by law. In addition to the indemnification provided in
clause (i) above, Borrower shall indemnify, defend and hold Lender and its
members, directors, officers, employees and agents harmless from and against any
Loss arising out of, connected with, or associated, in any way, with (a) the
non-compliance with Environmental Laws, or (b) the existence of hazardous
materials and/or the release thereof in, on, or about the Property, (c) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to hazardous materials and/or any violation of
Environmental Laws; (d) any lawsuit brought or threatened, settlement reached,
or government order relating to hazardous materials, or (e) the imposition of
any environmental lien encumbering any real property owned or held for use by
Borrower and/or any of its subsidiaries (including GLFH). Borrower’s obligations
under this Section shall arise whether or not any governmental authority has
taken or threatened any action in connection with the presence of any hazardous
material, and whether or not the existence of any such hazardous material or
potential liability on account thereof is disclosed in any site assessment and
shall continue notwithstanding the repayment of the Loan.

 

G. Survival. Each representation, warranty and covenant contained herein
together with the associated indemnification obligation shall survive and remain
in full force and effect until the expiration of the applicable statute of
limitations.

 

H. Further Assurances/Power of Attorney.

 

i. Further Assurances. Following the execution hereof, each of the Parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and/or to further effectuate the security interests granted herein
and/or in substitution of the security interests granted herein, which
documents, instruments, conveyances and assurances shall be in the form and
substance satisfactory to the Lender.

 

ii. Power of Attorney. Borrower authorizes and irrevocably appoints Lender or
any agent of Lender (which appointment is coupled with an interest) the true and
lawful attorney of Borrower (with full power of substitution) in the name, place
and stead of, and at the expense of, Borrower: (i) upon the occurrence and
during the continuance of an Event of Default, to demand, receive, sue for, and
give receipts or acquittances for any moneys due or to become due on any
collateral and to endorse any item representing any payment on or proceeds of
the collateral; (ii) to execute and/or file in the name of and on behalf of
Borrower all financing statements or other filings deemed necessary or desirable
by Lender to evidence, perfect, or continue the security interests granted in
this Agreement; and (iii) to do and perform any act on behalf of Borrower
permitted or required under this Agreement.

 

I. Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable in any manner, the
remaining provisions of this Agreement shall nonetheless continue in full force
and effect without being impaired or invalidated in any way. In addition, if any
provision of this Agreement may be modified by a court of competent jurisdiction
such that it may be enforced, then that provision shall be so modified and, as
modified, shall be fully enforced.

 

J. Counterparts; Electronic Delivery. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument and shall
become a binding agreement when one or more counterparts have been signed by
each of the parties and delivered to the other. Delivery of an executed
counterpart of this Agreement by facsimile, .pdf, .tif, .gif, .jpg or similar
image (any such delivery, an “Electronic Delivery”) sent via electronic mail
shall be equally as effective and binding as delivery of an executed original
counterpart. No party hereto shall raise the use of Electronic Delivery to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense.

 

 

 

 

K. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. AFTER CONSULTING (OR HAVING
HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL, EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT, THE PLEDGE AGREEMENT, THE NOTE AND THE OTHER AGREEMENTS AND
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

L. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF MICHIGAN, REGARDLESS OF THE LAW THAT
MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.

 

M. Entire Agreement. This Agreement (including its exhibits and Loan Documents,
which are hereby incorporated into and made part hereof) contains the entire
understanding of the parties with respect to its subject matter, and supersedes
all prior and contemporaneous agreements, understandings and negotiations
whether oral or written. No parol evidence of prior or contemporaneous
agreements, understandings or negotiations shall govern or be used to construe
or modify this Agreement.

 

(Signatures Appear on Following Page)

 

 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day and year first written above.

 

Lender:       Grass Roots Investors, LLC,   a Delaware limited liability company
          By: /s/ Bruce H. Seyburn     Bruce H. Seyburn, Manager       Borrower:
      Players Network, Inc.,   a Nevada corporation           By: /s/ Mark
Bradley     Mark Bradley, CEO  

 

EXHIBITS

 

Exhibit A – Borrower’s Wire Transfer Instructions

Exhibit B – Formation Documents of Borrower and GLFH

Exhibit C – Incumbency Certificate of Borrower

Exhibit D – Secured Promissory Note

Exhibit E – Membership Interest Pledge Agreement

Exhibit F – Addresses for Notice

 

 

 

